Benedict D. Dineen, J.
Defendant Ehrlich moves to add Nathan Ehrlich, as president of Cake Bakers Union, Local 51, American Bakery and Confectionery Workers’ International Union, AFL-CIO as a party defendant to this action and for incidental relief. The complaint alleges that the defendants have conspired to organize a new dual and hostile union affiliated with the AFL-CIO and that the acts committed in furtherance thereof furnish grounds for the special trustee to suspend the officers, claim the Local’s funds and practically exercise full and complete dominance over the Local. The second cause of action proceeds on the theory that as a result of the acts committed by the defendants the funds of the Local belong to the International. It is therefore apparent that adverse claims are presented herein to funds of Local 51 which is not a party to this action. The defendants are sued as individuals and in such capacity it cannot be claimed that their presence in the action amounts to an appearance by the Local. Nor can the special trustee by claiming to exercise control over the Local be said to stand in the shoes of the Local in the sense that he has taken its place for all purposes. The complaint raises further issues as to the right to use Number 51 and the right to continue to function. Besides it is contended that the International breached *329its contract and therefore disaffiliation was justified. In the light of all the circumstances it appears that there are substantial rights of Local 51 involved and that its relationship in this matter is such that its rights cannot be properly adjudicated without its being made a party hereto and permitted to answer. The motion is granted but without prejudice or any delay to the trial.